Citation Nr: 1516557	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-09 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left eye disorder.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

A hearing was scheduled before a Veterans Law Judge in August 2014, but was subsequently cancelled by the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the claims file, the Board finds that a remand is required in order to provide a VA examination to determine if the Veteran's left eye disorder was proximately caused by VA treatment or care, including a VA provider's prescription of medications for left eye symptoms in October 2008.

The Veteran contends that her current left eye disorder was incurred due to medication prescribed at an Air Force medical facility in November 2008.  The medical evidence concerning her current left eye disorder and associated symptomatology is somewhat unclear; however, the record broadly demonstrates that the Veteran has a history of subjective symptoms and diagnoses, to include iritis, recurrent anterior uveitis, diminished vision, and trace cataracts.  In a February 2009 communication, she averred that she was blind in her left eye, although medical evidence such as a June 2012 VA examination and February 2013 ophthalmology clinic note indicates that she does have some vision in that eye.  In June 2012, a VA examination was performed, which indicated a history of eye disease but was inconclusive regarding a current diagnosis.

The Board notes that the Veteran's statements regarding the precise nature of her left eye disorder have been inconsistent, and that the causal relationship, if any, between past VA treatment and her current symptomatology is unclear.  Notably, the June 2012 examiner concluded that the Veteran's complaints were "not consistent with objective findings or physiologic reality," and the Veteran has a history of factitious disorder with notations of possible Munchausen syndrome.  However, the evidence clearly indicates that the Veteran received emergency treatment in November 2008 for a left eye infection, and that she was prescribed medication.  Thereafter, VA and private medical records show continuous treatment for worsening left eye symptoms, including multiple indications of vision problems and even blindness.  Most importantly, although the medical evidence reflects some doubt concerning the Veteran's subjective symptomatology, there is no medical opinion of record discussing whether there is a causal relationship between her current symptoms and past VA treatment, specifically to include the medications prescribed in November 2008.

The fulfillment of VA's duty to assist includes providing a VA examination and opinion that takes into account the records of prior treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991).  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate).  Because the evidence of record indicates that the Veteran's left eye disorder may be the result of medication prescribed by VA or some other course of VA treatment, an examination and opinion is necessary prior to adjudicating the claim.  Consequently, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's outstanding VA treatment records dated from February 2013 and associate them with the claims file (physical or electronic).

2.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and etiology of her left eye disorder.  All indicated studies, tests, and evaluations should be performed.  The examiner is requested to review all pertinent records associated with the record.

Specifically, the examiner is requested to discuss the nature of the Veteran's current left eye disorder in light of previous reports of left eye blindness, iritis, uveitis, trace cataracts, and any other documented symptoms.  In addition, the examiner should comment on the Veteran's psychiatric history, to include her history of factitious disorder, as well as the medical evidence of record-specifically, the June 2012 VA examination results and February 2013 VA ophthalmology clinic notes-indicating that the subjective symptomatology reported is inconsistent with objective results.

After reviewing the entire record, the examiner should opine as to whether the Veteran's left eye disorder is due to:

(a) carelessness, negligence, lack of proper skill, error in judgment, or other instance of fault on the part of VA prior to and in furnishing hospital care, medical or surgical treatment, or examination; or

(b) an event not reasonably foreseeable.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  After completing the requested actions, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and her representative must be furnished a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

